Title: From Thomas Jefferson to Fulwar Skipwith, 14 December 1788
From: Jefferson, Thomas
To: Skipwith, Fulwar



Dear Sir
Paris Dec. 14. 1788.

I have this moment received your favor of the 6th. inst. and have examined the several letters to Mr. Short. There is evidently but one among them which contains a letter within it, and the Superscription of that one is in quite a different handwriting from the one you inclosed for him. It is a letter, probably from Virginia, which has passed thro’ the hands of M. de Crevecoeur at New York, and of Eff. Lawrence at London. Should any one come to hand answering your description, I will give you notice of it.
Our news from America is to the last of October. They were going on with their elections for the new government.I shall be obliged to you to be informed a little before hand of your departure. I am with great esteem Dr. Sir Your most obedt. humble servt,

Th: Jefferson

